Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 1 of 19 Page ID #:2377




    1                                                                             O
    2
    3
    4
    5
    6
    7
    8                    UNITED STATES DISTRICT COURT
    9             FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   ENTTECH MEDIA GROUP LLC,               Case No. 2:20-cv-06298-JWH-Ex
   12              Plaintiff,
                                               MEMORANDUM OPINION AND
   13        v.                                ORDER REGARDING:
   14   OKULARITY, INC.;                       (1) DEFENDANTS’ MOTIONS TO
        JON NICOLINI;                          DISMISS THE THIRD AMENDED
   15   BACKGRID USA, INC.;                    COMPLAINT [ECF Nos. 65 & 66];
        SPLASH NEWS AND PICTURE
   16     AGENCY, LLC; and                     (2) DEFENDANTS’ MOTION FOR
        XPOSURE PHOTO AGENCY, INC.,            SANCTIONS PURSUANT TO
   17                                          RULE 11 OF THE FEDERAL
                   Defendants.                 RULES OF CIVIL PROCEDURE
   18                                          [ECF No. 39]; and
        OKULARITY, INC.;
   19   JON NICOLINI;                          (3) ORDER TO SHOW CAUSE RE
        BACKGRID USA, INC.;                    SANCTIONS UNDER
  20    SPLASH NEWS AND PICTURE                RULE 11(c)(3) OF THE FEDERAL
          AGENCY, LLC; and                     RULES OF CIVIL PROCEDURE
   21   XPOSURE PHOTO AGENCY, INC.,            [ECF No. 54]
   22              Counterclaimants,
   23        v.
  24    ENTTECH MEDIA GROUP LLC,
   25              Counterdefendant.
   26
   27
   28
Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 2 of 19 Page ID #:2378




    1                                I. INTRODUCTION
    2         This copyright case concerns an alleged unlawful scheme devised by
    3   Defendants Okularity, Inc.; Jon Nicolini; Splash News and Picture Agency,
   4    LLC; Xposure Photo Agency, Inc.; and BackGrid USA, Inc.1 Defendants are
    5   the copyright owners, or agents of the copyright owners, of the works at issue—
    6   photographs of celebrities. Plaintiff ENTTech Media LLC accuses Defendants
    7   of manipulating the takedown notice procedure of the Digital Millennium
    8   Copyright Act (the “DMCA”), see 17 U.S.C. § 512(c), in order to disable
    9   monetized social media accounts and then to demand extortionate sums from
   10   the social media account holders to have their accounts restored. ENTTech
   11   claims that it was a victim of Defendants’ conspiracy. According to ENTTech,
   12   Defendants knowingly misrepresented in their takedown notices that they had
   13   exclusive rights in the allegedly infringing material and also knowingly
   14   misrepresented that they considered the possibility of fair use before issuing the
   15   takedown notices, in violation of 17 U.S.C. § 512(f). ENTTech further alleges
   16   that Defendants’ scheme constitutes a pattern of racketeering activity in
   17   violation of the Racketeer Influenced and Corrupt Organizations Act (“RICO”),
   18   18 U.S.C. §§ 1961–1968.
   19         Before the Court are three separate but related matters. The first two are
  20    Defendants’ motions: (1) for sanctions against ENTTech and its counsel,
   21   Robert Tauler and his firm, for violation of Rule 11 of the Federal Rules of Civil
  22    Procedure,2 and (2) to dismiss ENTTech’s Third Amended Complaint
   23   pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure3 (jointly, the
  24
        1
   25          Defendant Splash News and Picture Agency, LLC, together with Xposure
        Photo Agency, Inc., and BackGrid USA, Inc., are collectively referred to herein
  26    as the “Photo Agencies.”
        2
               Defs.’ Joint Mot. for Sanctions (including its attachments) (the “Motion
   27   for Sanctions”) [ECF No. 39].
        3
  28           Mot. of the Photo Agencies to Dismiss the Third Amend. Compl. [ECF
        No. 65]; Mot. of Defs. Jon Nicolini and Okularity, Inc., to Dismiss the Third
                                                -2-
Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 3 of 19 Page ID #:2379




    1   “Motions”). The third matter is the Court’s Order to Show Cause regarding
    2   potential sanctions against ENTTech and its counsel under Rule 11(c)(3).4 The
    3   Court conducted a hearing on all of these matters on February 11, 2021.
   4          After considering the voluminous papers filed in support and in
    5   opposition to the Motions and the OSC, and the arguments of counsel at the
    6   hearing, the Court (1) GRANTS in part and DENIES in part Defendants’
    7   Motion to Dismiss; (2) DENIES Defendants’ Motion for Sanctions; and
    8   (3) DISCHARGES the OSC. The Court explains its ruling below.
    9                               II. BACKGROUND
   10         An extensive procedural history precedes the Motions and the OSC.
   11         ENTTech filed its original complaint on July 15, 2020.5 On August 5,
   12   2020, counsel for Defendants notified ENTTech’s counsel, Robert Tauler, that
   13   Defendants were contemplating several motions, including a motion to dismiss
   14   under Rule 12(b)(6) and a motion for sanctions under Rule 11.6 Among other
   15   grievances, Defendants objected that the factual contentions in ENTTech’s
   16   Complaint lacked the requisite legal and evidentiary support—in violation of
   17   Rule 11—particularly ENTTech’s allegations regarding Defendants’ abuse of
   18   the DMCA takedown notice procedures.7 Defendants demanded that
   19
  20
        Amend. Compl. [ECF No. 66]; and Defs.’ Joint Mem. of P. & A. in Supp. of
   21   Defs.’ Mots. to Dismiss the Third Amend. Compl. [ECF No. 67] (jointly, the
        “Motion to Dismiss”). Unless otherwise indicated, citations herein to the
  22    Motion to Dismiss refer to the Joint Memorandum of Points and Authorities
        filed in support of Defendants’ respective motions.
   23   4
                See Order to Show Cause Re Sanctions under Rule 11(c)(3) of the Federal
  24    Rules of Civil Procedure (the “OSC”) [ECF No. 54].
        5
                See generally Compl. [ECF No. 1]. ENTTech asserted the following four
   25   claims for relief in its original Complaint: (1) Violations of the DMCA;
        (2) Violations of RICO; (3) Intentional Interference with Economic Advantage;
  26    and (4) Unfair Competition, Cal. Bus. & Prof. Code § 17200.
        6
   27           See Letter from Peter Perkowski to Robert Tauler (Aug. 5, 2020) [ECF
        No. 39-13].
  28    7
                See id. at 1 & 3–6.

                                              -3-
Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 4 of 19 Page ID #:2380




    1   ENTTech withdraw its Complaint.8 ENTTech filed its First Amended
    2   Complaint five days later.9
    3         On August 24, 2020, Defendants moved to dismiss ENTTech’s FAC for
   4    failure to state a claim pursuant to Rule 12(b)(6);10 ENTTech opposed.11 On
    5   September 25, 2020, Defendants filed a joint Motion for Rule 11 Sanctions,12
    6   which ENTTech also opposed.13 On October 2, 2020, the Court—the
    7   Honorable R. Gary Klausner, presiding—(1) granted Defendants’ motion to
    8   dismiss the FAC, with leave to amend, with respect to ENTTech’s RICO claim;
    9   and (2) denied Defendants’ motion to dismiss with respect to ENTTech’s
   10   DMCA claim.14 A few days later, the action was transferred to this Court by
   11   order of the Chief Judge.15 ENTTech filed its Second Amended Complaint on
   12   October 16, 2020.16 Shortly thereafter, the Photo Agencies filed a Counterclaim
   13   against ENTTech with respect to the alleged infringing material that was the
   14   target of the DMCA takedown notices.17
   15
   16
   17   8
               See id. at 1.
   18   9
               See First Amend. Compl. (the “FAC”) [ECF No. 23]. ENTTech
        asserted two claims for relief in its FAC: (1) Violations of the DMCA; and
   19   (2) Violations of RICO.
        10
  20           Defs.’ Mot. to Dismiss the FAC [ECF No. 26]; Mem. in Supp. of Mot. to
        Dismiss the FAC [ECF No. 27]; Notice of Joinder in Mot. to Dismiss the FAC
   21   [ECF No. 28].
        11
               Pl.’s Opp’n to Defs.’ Mot. to Dismiss the FAC [ECF No. 35].
  22    12
               See Motion for Sanctions; see also Defs.’ Reply in Supp. of the Motion for
   23   Sanctions (the “Sanctions Reply”) [ECF No. 45].
        13
               See Opp’n by Pl. ENTTech Media Group LLC, Tauler Smith LP, and
  24    Robert Tauler, Esq. to Defs.’ Motion for Sanctions (the “Sanctions
        Opposition”) [ECF No. 42].
   25   14
               See generally Order Re: Defs.’ Mot. to Dismiss [ECF No. 40].
  26    15
               See Order of the Chief Judge (#20-156) [ECF No. 43].
        16
   27          Pl.’s Second Amend. Compl. (the “SAC”) [ECF No. 46].
        17
               See generally Answer to ENTTech’s SAC and Counterclaim to SAC by
  28    Defs. Backgrid, Splash, and Xposure (the “Counterclaim”) [ECF No. 53].

                                               -4-
Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 5 of 19 Page ID #:2381




    1         Upon review of ENTTech’s SAC and ENTTech’s arguments in
    2   opposition to the Motion for Sanctions, the Court determined that although the
    3   paper that was the subject of that motion (i.e., the FAC) had been superseded,
   4    the SAC contained many, if not all, of the challenged allegations.18 On
    5   October 28, 2020, pursuant to Rule 11(c)(3) of the Federal Rules of Civil
    6   Procedure, the Court ordered ENTTech to show cause regarding sanctions
    7   under Rule 11.19 Specifically, the Court determined that it was “appropriate to
    8   give ENTTech one more chance to cure (or otherwise to address in a more
    9   robust manner) the apparent infirmities that Defendants raise[d] in their Motion
   10   for Sanctions.”20 The Court, therefore, provided ENTTech with three options:
   11   (1) file a notice of withdrawal of the SAC and either a stipulation of dismissal of
   12   ENTTech’s claims with prejudice or a motion for dismissal of ENTTech’s
   13   claims with prejudice;21 (2) file a Third Amended Complaint that cured each of
   14   the allegedly offending allegations in the FAC;22 or (3) file a Memorandum of
   15   Points and Authorities, with supporting declarations, explaining why the Court
   16   should not issue sanctions and setting forth detailed facts demonstrating
   17   ENTTech and ENTTech’s counsel’s reasonable inquiry regarding each of the
   18   allegedly offending allegations in the FAC.23
   19         ENTTech elected option two24 and filed its Third Amended Complaint
  20    on November 13, 2020.25 Defendants responded to the OSC on November 20,
   21
        18
  22           See OSC 4:1–5:2.
        19
               See id.
   23   20
               Id. at 4:24–5:2.
  24    21
               Id. at 5:5–15.
        22
   25          Id. at 5:17–20.
        23
               Id. at 5:22–6:2.
  26    24
               See Decl. of Robert E. Kohn in Resp. to the OSC [ECF No. 60] ¶ 2.
   27   25
               See Third Amend. Compl. (the “TAC”) [ECF No. 57]. ENTTech
        asserts two claims for relief in its TAC: (1) Violations of the DMCA; and
  28    (2) Violations of RICO.

                                                -5-
Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 6 of 19 Page ID #:2382




    1   2020.26 Defendants then requested to cross-examine Mr. Tauler live at the
    2   hearing on the OSC, pursuant to this Court’s Local Rules,27 which ENTTech
    3   opposed.28 Defendants filed the instant Motion to Dismiss on November 30,
   4    2020. On December 14, 2020, the Court held a status conference regarding
    5   Defendants’ L.R. 7-8 Request and set a schedule for further briefing in response
    6   to the OSC and with respect to Defendants’ Motion to Dismiss the TAC.29
    7   With regard to Defendants’ L.R. 7-8 Request, the Court authorized the parties
    8   to depose their respective opposing declarants, so long as the scope of each
    9   deposition was limited to cross-examination regarding the declarants’ testimony
   10   in connection with the Motion for Sanctions and the OSC.
   11         Thereafter, the parties timely filed their respective supplemental briefs
   12   regarding the OSC30 as well as their briefs in connection with Defendants’
   13   Motion to Dismiss.31 On February 11, 2021, the Court conducted a hearing
   14   regarding the OSC and the Motions.
   15
   16
   17
   18
        26
   19          See Defs.’ Joint Mem. of P & A Re the OSC (the “Defs.’ OSC
        Response”) [ECF No. 63].
  20    27
               See Defs.’ Request to Cross-Examine Robert Tauler Pursuant to L.R. 7-8
        (the “L.R. 7-8 Request”) [ECF No. 64].
   21   28
               See Pl.’s Obj. to Defs.’ L.R. 7-8 Request [ECF No. 68].
  22    29
               See Minutes of Video Hearing Re: Status Conference [ECF No. 74].
        30
   23          See Pl.’s Resp. to the OSC (the “Pl.’s OSC Response”) [ECF No. 77];
        Defs.’ Joint Reply to the OSC (the “Defs.’ OSC Reply”) [ECF No. 81]; and
  24    Pl.’s Sur-Reply to the OSC (the “Pl.’s Sur-Reply”) [ECF No. 82]. Relatedly,
        on February 9, 2021, Defendant Splash News filed a notice of assignment of its
   25   copyrights. See Notice to the Ct. Re Assignment of Splash News and Picture
        Agency LLC’s Copyrights (the “Notice of Assignment”) [ECF No. 84].
  26    ENTTech filed objections to the Notice of Assignment the same day. See Pl.’s
        Objs. to the Notice of Assignment [ECF No. 85].
   27   31
               See Pl.’s Opp’n to the Motion to Dismiss (the “MTD Opposition”)
        [ECF No. 78]; and Defs.’ Reply in Supp. of the Motion to Dismiss (the “MTD
  28    Reply”) [ECF No. 80].

                                               -6-
Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 7 of 19 Page ID #:2383




    1                                    III. DISCUSSION
    2          The analysis of Defendants’ Motion to Dismiss informs the Court’s
    3   analysis and conclusion with respect to Defendants’ Motion for Sanctions.
   4    Accordingly, the Court will address the Motions in that order.
    5   A.     The Motion to Dismiss
    6          1.     Legal Standard
    7          A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the
    8   claims asserted in a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir.
    9   2001). In ruling on a Rule 12(b)(6) motion, “[a]ll allegations of material fact are
   10   taken as true and construed in the light most favorable to the nonmoving party.”
   11   Am. Family Ass’n v. City & County of San Francisco, 277 F.3d 1114, 1120 (9th Cir.
   12   2002). Although a complaint attacked by a Rule 12(b)(6) motion “does not need
   13   detailed factual allegations,” a plaintiff must provide “more than labels and
   14   conclusions.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
   15          To state a plausible claim for relief, the complaint “must contain
   16   sufficient allegations of underlying facts” to support its legal conclusions. Starr
   17   v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). “Factual allegations must be
   18   enough to raise a right to relief above the speculative level on the assumption
   19   that all the allegations in the complaint are true (even if doubtful in fact) . . . .”
  20    Twombly, 550 U.S. at 555 (citations and footnote omitted). A complaint “must
   21   contain sufficient factual matter, accepted as true, to state a claim to relief that is
  22    plausible on its face,” meaning that a plaintiff must plead sufficient factual
   23   content to “allow[] the Court to draw the reasonable inference that the
  24    defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
   25   678 (2009) (internal quotation marks omitted); see also id. at 679 (a complaint
  26    must contain “well-pleaded facts” from which the Court can “infer more than
   27   the mere possibility of misconduct”).
  28

                                                  -7-
Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 8 of 19 Page ID #:2384




    1         Allegations of fraud, however, must be pleaded with particularity.
    2   Fed. R. Civ. P. 9(b). This means that the pleader must “detail with particularity
    3   the time, place, and manner of each act of fraud, plus the role of each defendant
   4    in each scheme.” Lancaster Cmty. Hosp. v. Antelope Valley Hosp. Dist., 940 F.2d
    5   397, 405 (9th Cir. 1991) (citing Fed. R. Civ. P. 9(b)); see Odom v. Microsoft Corp.,
    6   486 F.3d 541, 553 (9th Cir. 2007). The heightened pleading standard under
    7   Rule 9(b) applies to claims that are “grounded in fraud” or that “sound in
    8   fraud.” Kearns v. Ford Motor Co., 567 F.3d 1120, 1122 (9th Cir. 2009) (quoting
    9   Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1102 (9th Cir. 2003)).
   10         Furthermore, if the court finds that dismissal of a claim is appropriate, it
   11   must also decide whether to grant leave to amend. The Federal Rules of Civil
   12   Procedure strongly favor granting leave to amend, see Fed. R. Civ. P. 15(a);
   13   however, the court has discretion to deny leave if it determines “that the
   14   pleading could not possibly be cured by the allegation of other facts,” Lopez v.
   15   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (quoting Doe v. United States, 8 F.3d
   16   494, 497 (9th Cir. 1995)).
   17         2.     ENTTech’s DMCA Claim
   18         The DMCA imposes liability for misrepresenting that copyright
   19   infringement occurred. 17 U.S.C. § 512(f). To state a claim under § 512(f), a
  20    plaintiff must allege facts to show that (1) the defendant knowingly and
   21   materially misrepresented that copyright infringement occurred; (2) a service
  22    provider relied on that misrepresentation; and (3) the plaintiff was injured as a
   23   result. See id. The “knowingly” prong of the first element is the focus of the
  24    parties’ arguments.32
   25         To satisfy the “knowingly” prong, ENTTech must allege sufficient facts
  26    to show that Defendants lacked a subjective good faith belief that the images that
   27
  28    32
              See generally Motion to Dismiss 20:17–22:21; MTD Reply 8:7–10.

                                                -8-
Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 9 of 19 Page ID #:2385




    1   were the subject of the takedown notices were infringing. See Lenz v. Universal
    2   Music Corp., 815 F.3d 1145, 1154 (9th Cir. 2016) (citing Rossi v. Motion Picture
    3   Ass’n of Am. Inc., 391 F.3d 1000, 1004 (9th Cir. 2004)). In this regard, the Ninth
   4    Circuit has held that the DMCA “requires consideration of fair use prior to
    5   sending a takedown notification . . . .” Id. In other words, a defendant in a
    6   § 512(f) claim cannot maintain that it formed a subjective good faith belief of the
    7   plaintiff’s copyright infringement if the defendant did not consider fair use.
    8   This Court previously held that ENTTech adequately pleaded its DMCA
    9   claim33 based upon ENTTech’s allegations that Okularity “automatically
   10   generates [and submits] DMCA notices without considering . . . fair use.”34
   11   The Court reasoned that those allegations, if true, were enough to constitute
   12   “lack of subjective good faith belief because if Okularity failed to consider fair
   13   use, it could not have formed a good faith belief that the images were
   14   infringing.”35
   15         In the instant Motion to Dismiss, Defendants contend that dismissal of
   16   the DMCA claim is appropriate for two related reasons. Defendants’ arguments
   17   are as follows:
   18   •     In its TAC, ENTTech alleges that the DMCA takedown notices are
   19   automatically generated, but ENTTech does not allege that the notices are
  20    automatically submitted (as ENTTech alleged in its previous pleadings).
   21   Therefore, the TAC does not support an inference that Okularity’s process does
  22    not include any infringement or fair use analysis.36
   23
  24
   25
        33
  26          See Order Re Defs.’ Motion to Dismiss 6–8.
        34
              Id. at 7 (citing FAC ¶¶ 15, 27, 40, & 37).
   27   35
              Id.
  28    36
              See Motion to Dismiss 20:24–21:8.

                                                 -9-
Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 10 of 19 Page ID #:2386




    1   •     By alleging that “many or all of the DMCA notices contained identical
    2   verbatim discussion of infringement and fair use . . .,”37 ENTTech effectively
    3   admits that Okularity “did in fact conduct infringement and fair-use analysis
    4   before submitting DMCA takedown notices.”38 In this regard, each takedown
    5   notice contains a multi-paragraph legal analysis of fair use with respect to the
    6   allegedly infringing work.39 However, the fair-use analysis contained in the
    7   takedown notices is identical for each of the allegedly infringing works.40
    8         ENTTech’s allegation that the DMCA notices contained an analysis of
    9   infringement and fair use presents a question of first impression with respect to
   10   the standard for pleading a claim under § 512(f). Is it sufficient for ENTTech to
   11   allege that, notwithstanding the takedown notices’ explicit and extensive fair-
   12   use analysis, Defendants did not actually or sufficiently consider fair use before
   13   issuing the takedown notices? At first blush, the fact that the DMCA takedown
   14   notices contain fair-use analyses—even if those analyses are identical and pro
   15   forma—seems to satisfy the requirement to “consider” fair use before issuing a
   16   takedown notice. See Lenz, 815 F.3d at 1154. The presence of the purported
   17   fair-use analysis in each takedown notice also distinguishes this case from Lenz
   18   where the plaintiff alleged that the defendant did not consider fair use at all. Cf.
   19   id.
   20
   21
   22
   23   37
               TAC ¶ 15.
   24   38
               Motion to Dismiss 21:9–21:11; see also id. at 21:11–22:21. Thus, according
        to Defendants, the Court should disregard ENTTech’s conclusory allegation
   25   that “Okularity submits these [DMCA takedown] notices without any of the
        analysis required by the DMCA.” Motion to Dismiss 21:23–25 (quoting TAC
   26   ¶ 15).
        39
   27          See, e.g., Counterclaim, Ex. C [ECF No. 53-13] at ECF p. 4. Exhibit C to
        the Counterclaim contains the takedown notices transmitted by Defendants.
   28   40
               Compare, e.g., id. at ECF p. 4, with id. at ECF pp. 8, 10, 12, & 14.

                                                -10-
Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 11 of 19 Page ID #:2387




    1         Is ENTTech required to allege additional facts, in view of the appearance
    2   that Defendants considered fair use?41 For example, must ENTTech allege
    3   evidentiary facts concerning Defendants’ analytical process or subjective state of
    4   mind (the type of facts which, in most cases, are not available to a plaintiff before
    5   discovery is taken)? Does the Iqbal/Twombly plausibility standard require
    6   ENTTech to aver its own analysis of fair use to support an inference that
    7   Defendants merely paid “lip service” to the consideration of fair use?42 Cf. id.
    8   at 1163. Having considered these questions, the Court concludes that
    9   ENTTech’s allegations in the TAC are sufficient at this stage of the litigation.
   10         Although Lenz involved a motion for summary judgment, that decision is
   11   nevertheless instructive with respect to the issue presently before the Court.
   12   Lenz supports the conclusion that the question of whether a copyright owner
   13   formed a subjective good faith belief that an alleged infringer’s copying of the
   14   work did not constitute fair use is, in most instances, a factual issue that is not
   15   appropriate for resolution on a motion to dismiss. “Because the DMCA
   16   requires consideration of fair use prior to sending a takedown notification,” the
   17   Ninth Circuit held that “a jury must determine whether [the defendant’s]
   18   actions were sufficient to form a subjective good faith belief about the [allegedly
   19   infringing] video’s fair use or lack thereof.”43 Id. at 1154. In response to the
   20
        41
   21          In this regard, because § 512(f) “does not require an exacting
        consideration of fair use principles,” Defendants contend that ENTTech is
   22   required to plead a lack of subjective good faith, supported by sufficient factual
        allegations plausibly to show the same. MTD Reply 7:24–25; see also id. at 7:4–5.
   23   Defendants argue that § 512(f) requires only “so much consideration [of fair
        use] as to form a subjective good-faith belief” and “only the complete failure to
   24   consider fair use—and the knowledge that one failed to do so when submitting
        the DMCA takedown notice—has previously been found to violate this
   25   standard.” Id. at 7:25–28.
        42
               Cf., e.g., Motion for Sanctions 7:10–12 (“[H]ad Tauler reviewed
   26   ENTTech’s infringements himself, he would have seen that fair use is not a
        plausible legal argument for any of the 34 unauthorized uses.”).
   27   43
               The Court makes no finding that would preclude a future motion for
   28   summary judgment, by any party, in this case. In Lenz, the Ninth Circuit
        explained that “[a] copyright holder who pays lip service to the consideration of
                                                 -11-
Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 12 of 19 Page ID #:2388




    1   arguments in the dissenting opinion regarding the propriety of granting
    2   summary judgment, the Lenz panel majority explained that the relevant question
    3   was “whether the analysis [the defendant] did conduct of the [alleged infringing
    4   material] was sufficient, not to conclusively establish as a matter of law that the
    5   . . . use of the [copyrighted material] was fair, but to form a subjective good faith
    6   belief that the video was infringing on [the] copyright.” Id. at 1154 n.3.
    7         Therefore, because it is generally a factual issue whether the analysis that
    8   the defendant did conduct of the alleged infringing material was sufficient, see
    9   id., it necessarily follows that to plead a claim under § 512(f), it is enough for
   10   ENTTech to allege that Defendants did not consider fair use (sufficiently or at
   11   all) before issuing the takedown notices. And that is exactly what ENTTech
   12   alleges here. Requiring ENTTech to allege more would effectively impose a
   13   heightened pleading standard, see Fed. R. Civ. P. 9(b), and no authority holds
   14   that claims under § 512(f) must be pleaded with particularity.44 Thus, although
   15   it may be advisable for a plaintiff like ENTTech to aver additional facts (such as
   16   its own analysis of fair use) to support the allegation that a defendant’s fair use
   17   analysis was merely pro forma, the Court cannot conclude that ENTTech is
   18   required to plead such facts in order to state a plausible claim for relief under
   19   § 512(f).
   20
   21
        fair use by claiming it formed a good faith belief when there is evidence to the
   22   contrary is still subject to § 512(f) liability.” Lenz, 815 F.3d at 1154–55
        (emphasis added) (citing cases denying summary judgment of § 512(f) claims
   23   where there was evidence in the record to suggest the defendant did not form a
        good faith belief). In this regard, the plaintiff in Lenz submitted evidence that
   24   the defendant “did not form any subjective belief about the video’s fair use—
        one way or another—because it failed to consider fair use at all, and knew that it
   25   failed to do so.” Id. at 1154. The presence of such evidence, therefore,
        precluded summary judgment. Id. This case, in contrast, is still in its initial
   26   stages.
        44
               Moreover, this Court previously held that ENTTech’s claim under
   27   § 512(f) does not turn upon allegations of fraud and, therefore, that ENTTech is
        not required to plead its DMCA claim with particularity. See Order Re Defs.’
   28   Motion to Dismiss 6.

                                                 -12-
Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 13 of 19 Page ID #:2389




    1         Based upon the foregoing, the Court finds that ENTTech sufficiently
    2   pleaded its DMCA claim. Therefore, the Court DENIES Defendants’ Motion
    3   to Dismiss with respect to ENTTech’s DMCA claim.
    4         3.     ENTTech’s RICO Claim
    5         In its TAC, ENTTech alleges that Defendants formed an enterprise that
    6   engages in a pattern of racketeering activity to harm ENTTech in violation of
    7   RICO. Defendants argue that the Noerr-Pennington doctrine45 bars ENTTech’s
    8   RICO claim.46 In its Opposition, ENTTech acknowledges this Court’s previous
    9   ruling that the DMCA takedown notices constitute petitioning activity for the
   10   purpose of the Noerr-Pennington doctrine.47 Accordingly, ENTTech’s argument
   11   is limited to whether the sham litigation exception to the Noerr-Pennington
   12   doctrine applies in this case.48
   13         Under that exception, a party cannot claim the protections of the
   14   Noerr-Pennington doctrine if it engaged in a “sham” litigation. See Octane
   15   Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 556 (2014). To assert
   16   the sham litigation exception, ENTTech must allege that Defendants’
   17   transmittal of the DMCA notices—the petitioning conduct—was both
   18   (1) objectively baseless; and (2) subjectively improper. Id.; see also Prof’l Real
   19   Est. Inv’rs, Inc. v. Columbia Pictures Indus., Inc., 508 U.S. 49, 62 (1993). In this
   20   regard, the Ninth Circuit has held that Noerr-Pennington immunity “is not a
   21   shield for petitioning conduct that, ‘although ostensibly directed toward
   22
   23   45
              See E.R.R. Presidents Conf. v. Noerr Motor Freight, Inc., 365 U.S. 127
   24   (1965); United Mine Workers of Am. v. Pennington, 381 U.S. 657 (1965).
        46
              Defendants also argue that ENTTech fails to plead its RICO claim with
   25   particularity. However, because the Court finds that the Noerr-Pennington
        doctrine bars ENTTech’s RICO claim, and that the sham litigation exception to
   26   that doctrine does not apply, the Court need not reach Defendants’ second
        argument.
   27   47
              MTD Opposition 8:15–21.
   28   48
              Id.

                                                 -13-
Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 14 of 19 Page ID #:2390




    1   influencing governmental action, is a mere sham to cover what is actually
    2   nothing more than an attempt to interfere directly with the business
    3   relationships of a competitor.’” Sosa v. DIRECTV, Inc., 437 F.3d 923, 934 (9th
    4   Cir. 2006) (citation omitted).
    5         ENTTech contends that Defendants’ transmittal of the DMCA takedown
    6   notices was objectively baseless because: (1) Defendants did not have exclusive
    7   ownership of some of the allegedly infringing photographs and, therefore,
    8   Defendant Okularity (through Defendant Nicolini) did not have a good faith
    9   basis for believing that it was acting on behalf of the “owner of an exclusive
   10   right,”49 see 17 U.S.C. § 512(c)(3)(A)(vi); and (2) no reasonable litigant in
   11   similar circumstances would have claimed damages in the amount claimed by
   12   Defendants in connection with the alleged infringement.50 The Court is not
   13   persuaded.
   14         ENTTech’s argument that Defendants did not have exclusive rights in
   15   the allegedly infringing material is not supported by sufficient allegations, such
   16   as facts to show that Defendants assigned their rights or granted an exclusive
   17   license. Moreover, Defendants pleaded in their Counterclaim that they own the
   18   copyrights rights for all of the photos at issue. The Court also is not persuaded
   19   that the broad exposure of the photos on the internet supports an inference that
   20   any Defendant has relinquished its exclusive rights in any of the photos. The
   21   allegation that the photos were “widely distributed,” credited as true, does not
   22   necessarily mean that Defendants relinquished their exclusive ownership of the
   23   works. And there are insufficient facts alleged to support any inference to the
   24   contrary.
   25
   26
   27   49
              See id. at 9:19–10:15.
   28   50
              See id. at 10:16–23; see also TAC ¶ 23.

                                                -14-
Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 15 of 19 Page ID #:2391




    1         Accordingly, the Court concludes that ENTTech has not demonstrated
    2   that Defendants’ transmittal of the DMCA takedown notices was objectively
    3   baseless. Because the Court finds that ENTTech failed to demonstrate
    4   objective baselessness, the Court need not address whether Defendants’ claims
    5   were subjectively improper. See White v. Lee, 227 F.3d 1214, 1232 (9th Cir.
    6   2000) (“[o]bjective baselessness is the sine qua non of any claim that a particular
    7   lawsuit is not deserving of First Amendment protection”).
    8         In sum, ENTTech’s RICO claim is barred by the Noerr-Pennington
    9   doctrine. Furthermore, because ENTTech has already amended its RICO
   10   claim, to no avail, the Court finds that granting ENTTech leave to amend again
   11   would be futile. The Court, therefore, GRANTS Defendants’ Motion to
   12   Dismiss ENTTech’s RICO claim without leave to amend.
   13   B.    The Motion for Sanctions and the OSC
   14         1.     Legal Standard
   15         The Federal Rules of Civil Procedure authorize a district court to impose
   16   sanctions against any “attorney, law firm, or party” who signs a pleading that is
   17   not well grounded in fact, is not warranted by existing law, is not made in good
   18   faith, or is brought for an improper purpose. See Fed. R. Civ. P. 11(b) &(c);
   19   Christian v. Mattel, Inc., 286 F.3d 1118, 1131 (9th Cir. 2002). Rule 11 imposes an
   20   affirmative duty upon counsel to investigate the law and the facts before filing.
   21   Rachel v. Banana Republic, Inc., 831 F.2d 1503, 1508 (9th Cir. 1987). This duty
   22   requires a reasonable inquiry. See G.C. & K.B. Investments, 326 F.3d 1096, 1109
   23   (9th Cir. 2003). The subjective intent of the filing attorney is irrelevant; the
   24   standard is objective “reasonableness,” viewed from the perspective of a
   25   competent attorney admitted to practice before the district court. See id. In
   26   cases where “the complaint is the primary focus of Rule 11 proceedings, a
   27   district court must conduct a two-prong inquiry to determine (1) whether the
   28   complaint is legally or factually baseless from an objective perspective, and (2) if

                                                -15-
Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 16 of 19 Page ID #:2392




    1   the attorney has conducted a reasonable and competent inquiry before signing
    2   and filing it.” Christian, 286 F.3d at 1127 (quotation marks omitted).
    3         Finally, as a general rule, “Rule 11 should not be used to raise issues as to
    4   the legal sufficiency of a claim or defense that more appropriately can be
    5   disposed of by a motion to dismiss, a motion for judgment on the pleadings, a
    6   motion for summary judgment, or a trial on the merits.” 5A CHARLES ALAN
    7   WRIGHT & ARTHUR R. MILLER, FED. PRAC. & PROC. § 1335 (4th ed. 2020
    8   update).
    9         2.     Analysis
   10         As detailed in the procedural background section of this Order, with
   11   respect to the issue of sanctions under Rule 11, there are two matters pending:
   12   (1) Defendants’ Motion for Sanctions; and (2) the Court’s OSC re Sanctions.
   13   These matters have been the subject of extensive briefing and oral argument.
   14   The Court recognizes that the parties’ arguments are detailed and nuanced. For
   15   the present purposes, however, the Court will focus on only the critical points.
   16   The fundamental question before the Court is whether the challenged
   17   allegations are objectively baseless. That question turns upon whether
   18   Mr. Tauler and his law firm, Tauler Smith LLP, conducted a reasonable inquiry
   19   to support ENTTech’s allegations regarding Defendants’ process for issuing the
   20   DMCA takedown notices and, in particular, ENTTech’s allegations that
   21   Defendants did not consider fair use before they issued the takedown notices.
   22         In their Motion for Sanctions, Defendants contend that Mr. Tauler and
   23   his law firm failed to make a reasonable inquiry and ignored evidence and
   24   information provided by Defendants regarding ENTTech’s DMCA claim and
   25   RICO claim. The thrust of Defendants’ argument51 relates to pre-litigation
   26
   27   51
              Defendants organize the allegedly offending allegations within different
   28   categories. However, the broader question of whether Rule 11 was violated
        turns upon whether ENTTech’s allegations—concerning Defendants’
                                               -16-
Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 17 of 19 Page ID #:2393




    1   communications between Mr. Tauler and Defendants and their counsel. In the
    2   course of those communications, Defendants advised Mr. Tauler that
    3   (1) Mr. Nicolini conducted an analysis of fair use with respect to each alleged
    4   infringement before transmitting the respective DMCA takedown notices;52 and
    5   (2) the DMCA notices were not automatically submitted without human
    6   intervention.53 To support these assertions, Defendants provided Mr. Tauler
    7   with a spreadsheet purporting to show that Mr. Nicolini reviewed each alleged
    8   infringement before transmitting the takedown notices and screenshots of the
    9   allegedly infringing photos.54 Defendants therefore contend that ENTTech’s
   10   allegations contradicting this information run afoul of Rule 11.
   11         The Court’s analysis with respect to the Lenz decision, which is discussed
   12   in the preceding section, is dispositive of whether sanctions are warranted.
   13   Because the Court finds that it is generally a factual issue whether the
   14   Defendants’ analysis of the alleged infringing material was sufficient, see Lenz,
   15   815 F.3d at 1154 n.3, the Court cannot conclude that the challenged allegations
   16   are objectively baseless under Rule 11. The parties have strong disagreements
   17   with respect to the inquiry that is required under these circumstances.
   18   However, Defendants’ arguments effectively ask this Court to rule on the merits
   19   of ENTTech’s DMCA claim, which is not appropriate in the context of a
   20   motion under Rule 11 at this stage of the litigation. Similarly, notwithstanding
   21   the Court’s decision to dismiss ’s RICO claim with prejudice, in view of the
   22   broad standard set forth in Lenz; the nature of Defendants’ process for
   23   generating DMCA takedown notices; and the parties’ differing views with
   24
   25
        analytical process and process for transmitting the takedown notices—are
   26   frivolous.
        52
               See Motion for Sanctions 7:3–9:10.
   27   53
               See id. at 9:11–10:4.
   28   54
               See id. at 7:18–8:11.

                                               -17-
Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 18 of 19 Page ID #:2394




    1   respect to the disputed facts of this case, the Court concludes that it was not
    2   objectively unreasonable for ENTTech to pursue a RICO theory of liability.
    3   Accordingly, Defendants’ Motion for Sanctions is DENIED,55 and the Court’s
    4   OSC is DISCHARGED.
    5           The Court also finds that Defendants’ Motion for Sanctions was not
    6   objectively baseless. Therefore, ENTTech’s counterdemand for attorneys’ fees
    7   in defense of Defendants’ Motion for Sanctions56 is DENIED.
    8           The issues in this case are hotly contested, and, in the Court’s view, the
    9   parties’ have engaged in extremely aggressive litigation tactics. Nevertheless,
   10   based on the present record, the Court cannot find that ENTTech, or
   11   Mr. Tauler, or Tauler Smith LLP, or any party, has run afoul of Rule 11.
   12                                  IV. CONCLUSION
   13           For the reasons set forth above, the Court hereby ORDERS as follows:
   14           1.    Defendants’ Motion to Dismiss ENTTech’s RICO claim is
   15   GRANTED, without leave to amend. Defendants’ Motion to Dismiss
   16   ENTTech’s DMCA claim is DENIED.
   17           2.    Defendants are DIRECTED to file their respective pleadings in
   18   response to ENTTech’s Third Amended Complaint on or before March 24,
   19   2021.
   20           3.    Defendants’ Motion for Sanctions is DENIED.
   21
   22   55
                Defendants complain about the resources that they have been required to
   23   expend in defense of ENTTech’s § 512(f) claim—which they regard as without
        merit—particularly in view of their copyright infringement Counterclaim—
   24   which they regard as having great merit. See Motion for Sanctions 15:7–17:16 &
        19:1–4; Defs.’ OSC Response 14:5–16:2. If Defendants are correct—if
   25   ENTTech has indeed infringed Defendants’ copyrights—then Defendants have
        powerful potential remedies under the Copyright Act. See, e.g., 17 U.S.C. § 505;
   26   see also Fantasy, Inc. v. Fogerty, 94 F.3d 553, 557–59 (9th Cir. 1996) (a district
        court’s discretion to award prevailing attorneys’ fees under § 505 may be
   27   influenced by a number of factors, including “the plaintiff's culpability in
        bringing or pursuing the action”).
   28   56
                See Sanctions Opposition 15:25–28.

                                                -18-
Case 2:20-cv-06298-JWH-E Document 91 Filed 03/10/21 Page 19 of 19 Page ID #:2395




    1         4.    ENTTech’s request for attorneys’ fees in connection with its
    2   defense against Defendants’ Motion for Sanctions is DENIED.
    3         5.    The Court’s OSC is DISCHARGED.
    4         IT IS SO ORDERED.
    5
    6   Dated: March 10, 2021
                                             John W. Holcomb
    7                                        UNITED STATES DISTRICT JUDGE
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                             -19-
